Title: To George Washington from William Byrd, 8 July 1756
From: Byrd, William
To: Washington, George



Dear Sr
Westover, July 8th 1756.

The young Gentleman who will deliver you this Letter is the Associator I mention’d to you, when I had the Pleasure of seeing you in Williamsburgh, Shoud it be convenient for you, Sr, to give him some Commission in your Regiment, I don’t doubt but you will approve of him on Tryall. I wish for nothing more than an Opportunity to entertain you at Westover, for I assure you I am with very great Regard Dear Sr Your Most Obdt Hble Sert

W. Byrd

